 



Exhibit 10.1
SECOND AMENDMENT TO
CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) is
entered into on the 2nd day of March, 2007, but effective as of July 19, 2005
(the “Second Amendment Closing Date”), by and among NRP (OPERATING) LLC, a
Delaware limited liability company (the “Borrower”), the banks and other
financial institutions listed on the signature pages hereto (together with each
other person who becomes a Lender, collectively the “Lenders”) including
CITIBANK, N.A., a national banking association, as a Lender.
Preliminary Statement
     WHEREAS, Borrower, Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of October 29, 2004, as amended by that
certain First Amendment to Credit Agreement dated as of November 9, 2005 (as
same may be further amended, restated, increased and extended, the “Credit
Agreement”), under and subject to the terms of which the Lenders have committed
to make Revolving Loans and issue Letters of Credit to Borrower; and
     WHEREAS, Borrower has now requested that the Lenders modify the Credit
Agreement to change certain terms thereof; and
     WHEREAS, Borrower and the Lenders wish to execute this Second Amendment to
evidence such agreement;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Borrower and the Lenders hereby agree as follows (all
capitalized terms used herein and not otherwise defined shall have the meanings
as defined in the Credit Agreement):
     Section 1. Amendment to Section 6.16. Section 6.16 of the Credit Agreement
is hereby amended by deleting said Section in its entirety and replacing same
with the following:
     “SECTION 6.16. Changes to the Note Purchase Agreement. The Borrower will
not agree to, and will not permit any amendment to the Note Purchase Agreement
which would (i) make the covenants in Section 10 of the Note Purchase Agreement
more restrictive on the Borrower than the corresponding financial covenants in
Section 6.17 and Section 6.18 hereof or (ii) make the events of default in
Section 11 of the Note Purchase Agreement more restrictive on the Borrower than
the Events of Default hereunder, in each case, without the consent of the
Required Lenders; provided, however, that in no event shall the covenants set
forth in Section 10 of the Note Purchase Agreement and the events of default set
forth in the Note Purchase Agreement as in effect on the date hereof be deemed
to be more restrictive than the corresponding covenants set

-1-



--------------------------------------------------------------------------------



 



forth in Section 6.17 and Section 6.18 and the Events of Default hereunder. If
there is in existence a Default or Event of Default, the Borrower will not make
any voluntary prepayments of principal or interest on the notes outstanding
under the Note Purchase Agreement.”
     Section 2. Representations True; No Default. Borrower represents and
warrants that:
     (a) this Second Amendment has been duly authorized, executed and delivered
on its behalf; the Credit Agreement, as amended hereby, together with the other
Loan Documents to which Borrower is a party, constitute valid and legally
binding agreements of Borrower enforceable in accordance with their terms;
     (b) the representations and warranties of Borrower contained in Article III
of the Credit Agreement are true and correct in all material respects on and as
of the date hereof as though made on and as of the date hereof; and
     (c) after giving effect to this Second Amendment, no Default or Event of
Default under the Credit Agreement has occurred and is continuing.
     Section 3. Expenses, Additional Information. Borrower shall pay to the
Agent all reasonable expenses incurred in connection with the execution of this
Second Amendment, including all reasonable expenses incurred in connection with
any previous negotiation and loan documentation. Borrower shall furnish to the
Agent and Lenders all such other documents, consents and information relating to
Borrower as the Agent or any Lender may reasonably require to accomplish the
purposes hereof.
     Section 4. Effectiveness. This Second Amendment shall become effective on
the Second Amendment Closing Date when, and only when:
     (a) Borrower, Administrative Agent and the Lenders shall have executed and
delivered to the Administrative Agent a counterpart of this Second Amendment;
     (b) each of the representations and warranties made by the Borrower and
each Guarantor in or pursuant to the Loan Documents shall be true and correct in
all material respects;
     (c) no event shall have occurred with respect to the Parent, the Borrower
and its Subsidiaries, taken as a whole, which, in the reasonable opinion of the
Lenders, has had, or could reasonably be expected to have, a Material Adverse
Effect; and
     (d) Administrative Agent or any Lender or counsel to the Administrative
Agent shall receive such other instruments or documents as they may reasonably
request.
     The Administrative Agent shall notify the Borrower and the Lenders of the
Second Amendment Closing Date upon the satisfaction of all of the foregoing
conditions, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, the rights and obligations of the parties hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02 of the Credit Agreement) at or prior to

-2-



--------------------------------------------------------------------------------



 



5:00 p.m., Houston, Texas time, on March 30, 2007 (and, in the event such
conditions are not so satisfied or waived, this Second Amendment shall be null
and void and of no further force and effect.
     Section 5. Miscellaneous Provisions.
     (a) From and after the execution and delivery of this Second Amendment, the
Credit Agreement shall be deemed to be amended and modified as herein provided,
and except as so amended and modified the Credit Agreement shall continue in
full force and effect.
     (b) The Credit Agreement and this Second Amendment shall be read and
construed as one and the same instrument.
     (c) Any reference in any of the Loan Documents to the Credit Agreement
shall be a reference to the Credit Agreement as amended by this Second
Amendment.
     (d) This Second Amendment shall be construed in accordance with and
governed by the laws of the State of New York and of the United States of
America.
     (e) This Second Amendment may be signed in any number of counterparts and
by different parties in separate counterparts and may be in original or
facsimile form, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
     (f) The headings herein shall be accorded no significance in interpreting
this Second Amendment.
     Section 6. Binding Effect. This Second Amendment shall be binding upon and
inure to the benefit of Borrower, Lenders and the Agent and their respective
successors and assigns, except that Borrower shall not have the right to assign
its rights hereunder or any interest herein.
     Section 7. Final Agreement of the Parties. This Second Amendment may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements. There are no unwritten oral agreements between the parties hereto.
[The remainder of this page intentionally left blank.]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Second Amendment to be
executed by their respective duly authorized officers effective as of the Second
Amendment Closing Date.

            NRP (OPERATING) LLC
a Delaware limited liability company
      By:   \s\ Dwight L. Dunlap \s\         Name:   Dwight L. Dunlap       
Title:   CFO & Treasurer        CITIBANK, N.A.,
a national banking association
      By:   \s\ Joronne Jeter \s\         Name:   Jorone Jeter        Title:  
Attorney in Fact        WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   \s\ Jonathan R. Richardson \s\         Name:   Jonathan R.
Richardson        Title:   Vice President        BANK OF MONTREAL
      By:   \s\ John M. Cook \s\         Name:   John M. Cook        Title:  
Director   

 



--------------------------------------------------------------------------------



 



         

            BNP PARIBAS
      By:   \s\ Mark A. Cox \s\         Name:   Mark A. Cox        Title:  
Managing Director            By:   \s\ David Dodd \s\         Name:   David
Dodd        Title:   Managing Director        BRANCH BANKING AND TRUST COMPANY
      By:   \s\ Timothy A. Paxton \s\         Name:   Timothy A. Paxton       
Title:   Senior Vice President        THE HUNTINGTON NATIONAL BANK
      By:   \s\ L. Blair De Van \s\         Name:   L. Blair De Van       
Title:   Vice President        COMERICA BANK
      By:   \s\ Josh Strong \s\         Name:   Josh Strong        Title:  
Corporate Banking Officer        COMPASS BANK
      By:   \s\ Dorothy Marchand \s\         Name:   Dorothy Marchand       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            ROYAL BANK OF CANADA
      By:   \s\ Jason S. York \s\         Name:   Jason S. York        Title:  
Authorized Signatory        AMEGY BANK NATIONAL ASSOCIATION
      By:   \s\ W. Bryan Chapman \s\         Name:   W. Bryan Chapman       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGMENT OF GUARANTORS
     Each of the undersigned Guarantors hereby confirms that each Loan Document
(as the same may be amended or amended and restated, as the case may be,
pursuant to and in connection with this Second Amendment) to which it is a party
or otherwise bound remains in full force and effect and will continue to secure,
to the fullest extent possible, the payment and performance of all “Obligations”
(in each case as such term is defined in the applicable Loan Document),
including without limitation the payment and performance of all such
“Obligations” in respect of the Obligations now or hereafter existing under or
in respect of the Credit Agreement and the other Loan Documents. The Guarantors
specifically reaffirm and extend their obligations under each of their
applicable Guaranties to cover all indebtedness evidenced by the Credit
Agreement as same has been created, amended and/or restated by or in connection
with this Second Amendment. The Guaranties and all the terms thereof shall
remain in full force and effect and the Guarantors hereby acknowledge and agree
that same are valid and existing and that each of the Guarantors’ obligations
thereunder shall not be impaired or limited by the execution or effectiveness of
this Second Amendment. Each Guarantor hereby represents and warrants that all
representations and warranties contained in this Second Amendment and the other
Loan Documents to which it is a party or otherwise bound are true, correct and
complete in all material respects on and as of the Second Amendment Closing
Date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date. The Administrative Agent
and the Lenders hereby preserve all of their rights against each Guarantor under
its applicable Guaranty and the other Loan Documents to which each applicable
Guarantor is a party.
     Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to the effectiveness set forth in this Second Amendment, such
Guarantor is not required by the terms of the Credit Agreement, this Second
Amendment or any other Loan Document to consent to the amendments of the Credit
Agreement effected pursuant to this Second Amendment; and (ii) nothing in the
Credit Agreement, this Second Amendment or any other Loan Document shall be
deemed to require the consent of such Guarantor to any future amendments to the
Credit Agreement.

 



--------------------------------------------------------------------------------



 



            ACIN LLC,
a Delaware limited liability company
      By:   NRP (OPERATING) LLC,         a Delaware limited liability company, 
      its sole member   

            By:   \s\ Dwight L. Dunlap \s\         Name:   Dwight L. Dunlap     
  Title:   Chief Financial Officer     

            WBRD LLC,
a Delaware limited liability company
      By:   NRP (OPERATING) LLC,         a Delaware limited liability company, 
      its sole member   

            By:   \s\ Dwight L. Dunlap \s\         Name:   Dwight L. Dunlap     
  Title:   Chief Financial Officer     

            WPP LLC,
a Delaware limited liability company
      By:   NRP (OPERATING) LLC,         a Delaware limited liability company, 
      its sole member   

            By:   \s\ Dwight L. Dunlap \s\         Name:   Dwight L. Dunlap     
  Title:   Chief Financial Officer     

            INDEPENDENCE LAND COMPANY, LLC   

            By:   NRP (OPERATING) LLC, as sole member    

            By:   \s\ Dwight L. Dunlap \s\         Name:   Dwight L. Dunlap     
  Title:   Chief Financial Officer   

[Signature Page to Acknowledgment of Guarantors]

 



--------------------------------------------------------------------------------



 



            GATLING MINERAL, LLC
      By:   NRP (OPERATING) LLC, as sole member    

            By:   \s\ Dwight L. Dunlap \s\         Name:   Dwight L. Dunlap     
  Title:   Chief Financial Officer     

            HOD LLC
      By:   NRP (OPERATING) LLC, as sole member    

            By:   \s\ Dwight L. Dunlap \s\         Name:   Dwight L. Dunlap     
  Title:   Chief Financial Officer     

            SHEPARD BOONE COAL COMPANY LLC
      By:   NRP (OPERATING) LLC, as sole member    

            By:   \s\ Dwight L. Dunlap \s\         Name:   Dwight L. Dunlap     
  Title:   Chief Financial Officer     

[Signature Page to Acknowledgment of Guarantors]

 